Citation Nr: 1232149	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-38 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from October 1981 to October 1984.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In his March 2011 VA Form 9, the appellant indicated that he wanted to present testimony before the Board at a hearing held at the RO.  In July 2011, the appellant's representative informed VA that the appellant wanted to have a videoconference hearing.  However, the appellant thereafter withdrew his request for a Board hearing by means of a written statement he submitted to the RO in May 2012.  Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In a March 2010 Board decision, the appellant's claim of entitlement to service connection for paranoid schizophrenia was reopened.  That claim, as well as the total disability rating based on individual unemployability (TDIU) claim and the nonservice-connected pension claim, was remanded for additional development.  

The evidence of record indicates that the appellant has been diagnosed with several different psychiatric disorders over the years, to include atypical psychosis, paranoid schizophrenia, cognitive disorder NOS, polysubstance dependence, alcohol dependence, amphetamine abuse and nicotine dependence.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Accordingly, the Board has recharacterized the issue as reflected on the first page.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that an acquired psychiatric disorder existed prior to the Veteran's period of military service; but the evidence does not clearly and unmistakably demonstrate that the psychiatric disorder was not made permanently worse during the Veteran's military service.

2.  The Veteran did not have any active service during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection claim

The appellant seeks service connection for an acquired psychiatric disorder diagnosed as paranoid schizophrenia.  He contends that he had this disorder at his entry into service and that this disorder was aggravated during service.  

A.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

B.  Merits of the Claim

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as psychoses, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from the aggravation during service of a pre-existing injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

The diagnostic criteria set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service medical records reveal that the appellant underwent a service entrance examination in September 1981.  On the associated report of medical history, the appellant denied taking any medications.  He also did not endorse any psychiatric symptoms or identify any period of hospitalization.  On physical examination, the appellant was described as psychiatrically normal.  In May 1984, the appellant was treated for multiple lacerations and abrasions that were incurred when he was thrown against a truck during a fight.  An August 1984 psychiatric clinic note indicates that the appellant had been seen there four times at the request of his command because of "recent changes in behavior."  However, psychological testing and an interview with a psychologist revealed no abnormalities.  The diagnosis given was "without mental disorder."  The appellant waived a separation examination. 

Post-service, a March 1986 private psychiatric discharge summary indicates that the appellant had been hospitalized for the treatment of what was diagnosed as an atypical psychosis.  The past history section of the report stated that the appellant had experienced auditory hallucinations (voices) and delusions at the age of seventeen and that he had been briefly hospitalized in 1980 "for what was felt to be a schizophrenic disorder."  He responded well to antipsychotic medications, which were eventually discontinued, after which "there was a well period" during which the appellant entered the Army.  He performed adequately until just prior to discharge, when "he apparently began to have paranoid symptoms." 

VA medical treatment records reveal that the appellant was seen in a mental health clinic in March 1986.  Notes indicate that, several months prior to his discharge from service, the appellant began having some paranoid symptomatology.  He reported seeing a psychiatrist on several occasions during service, but denied taking medication or being hospitalized.  The clinician wrote "[t]here is usually a psychosocial stressor which triggers a worsening of the schizophrenia.  Further attention should be directed (in psychotherapy) to the months in the Army preceding the acute worsening of [the Veteran's] symptoms." 

A May 1986 VA mental health clinic record indicates that the Veteran's rank during service was reduced from E-4 to E-3 shortly before his discharge from service due to behavioral problems such as fighting, insubordination, and uniform violations.  The appellant reported having had three visits to a psychiatrist during service.  The clinician wrote that the appellant apparently did well while in Army up to the time of his discharge.

A September 1986 VA mental health clinic record indicates that the appellant suffered a psychotic break at age seventeen and that this remitted with intervention.  The appellant thereafter functioned adequately until developing paranoid symptoms in the several months before his October 1984 discharge from service. 

A November 1986 VA mental health clinic record indicates that the appellant had reported that he had kept his job in the Army for a long time and that, despite his behavioral problems, everything had been OK, going good, until in the end when it had gone bad.

A May 1987 private treatment plan states that the appellant had been hospitalized in 1980, at the age of seventeen.  His post-military adjustment was noted to be poor in that he was unable to sustain employment largely due to disassociative experiences or "confusions" which led to fugue-like defections from the job site with loss of memory.

VA treatment records from December 1986 to May 1987 indicate a history of a hospitalization in 1980 at the age of seventeen after a psychotic break.  The appellant's psychiatric symptoms improved with treatment and he was able to join the Army in 1981.  He was described as functioning adequately until developing paranoid symptoms in the several months prior to his discharge from service.

The evidence of record includes letters from a private physician who treated the appellant.  A May 1987 letter from that doctor states that he had treated the appellant from May 1985 to March 1986 for atypical psychosis. 

An August 1989 VA mental health clinic record indicates that the appellant reported being involved in a motor vehicle accident five years prior and having psychiatric problems since that time.  Later treatment records reflect that the appellant had received intermittent inpatient and outpatient psychiatric treatment for symptoms associated with schizophrenia and alcohol abuse.  

The evidence of record also includes Social Security Administration (SSA) records relating to the appellant's claim for SSA disability benefits.  These records reflect that the appellant had been diagnosed with paranoid schizophrenia, polysubstance dependence and a cognitive disorder.  During an April 1988 psychiatric evaluation, the appellant reported that he had first heard voices when he was sixteen years old, but they went away when he was in the Army.  He also reported that he had been hospitalized for two weeks when he was sixteen or eighteen as he was using a lot of drugs and alcohol.  He stated that he was heavily involved in alcohol and drug abuse in his high school years.  The examiner noted that there was a question of whether the appellant's glue sniffing in the past had affected his intellectual capacity.  The appellant reported that he got along well with everybody when he was in the Army but he was unable to get along with people after his discharge from the Army.  

The appellant was afforded a VA examination in September 2004; the examining psychologist reviewed the appellant's claim file and medical records.  The examiner noted that the appellant's attendance record for psychiatric treatment had been consistently erratic and that he did not take his medication on a consistent basis.  The examiner also noted that the appellant had a long history of drug and alcohol usage and that he continued to abuse those substances.  The examiner rendered Axis I diagnoses of paranoid schizophrenia, alcohol dependence, amphetamine abuse, and nicotine dependence.  The examiner opined that, despite some evidence that the patient's psychotic condition was present during his last months in the military, his military service neither caused nor aggravated this condition.  Rather, the appellant was described as being at his highest level of functioning during the three years of his Army service.  This was the longest period of time within the patient's entire life during which he was productive and showing any sort of motivation.  The examiner opined that the structure and clear expectations of the military were probably helpful to the appellant in the performance of his military duties and responsibilities. 

In a July 2011 addendum to that report, the examiner stated that, in relation to paranoid schizophrenia, the DSM-IV indicated that most individuals with the condition display some type of prodromal phase manifested by the slow and gradual development of a variety of signs and symptoms.  The course of the disease may be variable with some individuals displaying exacerbations and remissions while others remain chronically ill.  The examiner stated that the appellant showed a classic presentation of the onset of this condition in that his symptoms began to manifest themselves in high school; this was evidenced by the deterioration in his school work from age fifteen to sixteen.  The appellant then experienced his first psychotic break in 1980 when he was seventeen.  He required hospitalization at that time because he was experiencing auditory hallucinations and delusions of reference.  The appellant then experienced some improvement in these symptoms between 1981 and 1984; the examiner stated that such improvement is not unusual early in the course of the disease.  The examiner further stated that, while some prodromal symptoms were observed during the appellant's period of service, the psychiatric condition was not fully evidenced until the appellant was twenty-two years old and again required psychiatric hospitalization.  The examiner opined that the appellant's military service neither caused nor aggravated his psychiatric condition because his years in the military were during the time period that the disease was still in the course of developing prior to being fully evidenced post-service.

A May 2011 letter from the appellant's private treating physician stated that he had treated the appellant for an atypical psychosis during the period from February 24, 1981 to March 19, 1986.

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  BLACK'S LAW DICTIONARY 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that a veteran was in sound condition at entry to service as to the disability for which s/he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

The appellant has repeatedly and consistently reported that he had psychiatric problems that preexisted service.  The evidence in support of this contention includes statements he made while seeking psychiatric treatment in 1986, and afterwards, as well as statements from a private physician who treated the appellant before service.  These statements found in the private and VA treatment records are highly probative because they were generated with a view towards medical diagnosis and treatment and such statements generally enjoy an increased reliability in the law.  See Rucker v. Brown, supra, at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the medical evidence of record indicates that the appellant had been psychiatrically hospitalized prior to his entry into service in October 1981.  In addition, his private treating physician stated that he had treated the appellant for an atypical psychosis during the period from February 24, 1981 to March 19, 1986.

Other than the appellant's service entrance examination, all of the relevant evidence of record clearly indicates that he was already experiencing mental health problems prior to October 1981, when he entered military service at age eighteen.  Therefore, there is clear and convincing evidence that the onset of the appellant's current psychiatric disorder pre-dated October 1981, when he entered military service.  As the psychiatric disorder now diagnosed as schizophrenia pre-dated October 1981, it must be clearly shown that the pathology was not aggravated by service in order to rebut the presumption of soundness.  

Prior to service, the appellant's symptoms were severe enough that he required psychiatric hospitalization and continued treatment thereafter as reflected by statements from his private treating physician that he had provided treatment to the appellant for an atypical psychosis starting in March 1981.  The clinical evidence of record, including a March 1986 report from Queen's Medical Center, indicates that the appellant's pre-service symptoms included auditory hallucinations (voices), delusions of references from television and radio and the idea that people could read his mind.  Upon his return to civilian life in October 1984, he was unable to maintain a job, quitting because he felt he was being persecuted by his fellow employees.  He was unable to sustain employment largely due to disassociative experiences or "confusions" which led to fugue-like defections from the job site with loss of memory.  The appellant was placed on Mellaril in May 1985, and he was able to maintain a job for the next six months until he stopped taking his medication which resulted in the resumption of his symptoms of delusions and ideas of reference.  The appellant's symptoms subsequently worsened until he required hospitalization in March 1986.

The July 2011 addendum report from a VA psychologist contains an opinion that the Veteran's schizophrenia was not aggravated by service but does not provide clear and convincing evidence on that point.  For example, the appellant did not have any symptomatology at the time of his entrance into service or for many months thereafter but his behavior did change during his last year of service.  The appellant's service personnel records reflect that these behavior changes were serious enough for the appellant to be reduced in rank due to behavioral problems such as fighting, insubordination, and uniform violations.  However, the VA psychologist did not explain to a clear and convincing degree why these documented changes did not represent an aggravation of the appellant's preexisting condition.  In addition, the appellant's condition was serious enough that he needed to receive mental health treatment within five months of his separation from active military service.

Although the Board may view the VA psychologist's opinion as showing that the preponderance of the evidence is against a finding of an increase in the appellant's psychiatric disability beyond the natural progress of the disease, given the fact that the appellant initially functioned successfully after his entry into service in October 1981 in that he was able to complete basic combat training, and given the fact that the appellant exhibited behavior in service that warranted referral for a psychiatric evaluation, and considering that he needed mental health treatment within a short time after his separation from service, the Board is unable to find that the evidence rises to the level of clear and unmistakable evidence on the question of whether the appellant's schizophrenia was not aggravated in service.  

As previously noted, the standard to be applied in this case is not the preponderance of evidence but clear and unmistakable evidence, and clear and unmistakable evidence is simply a much more formidable evidentiary burden than the preponderance of the evidence standard.  The clear and unmistakable evidence standard is in fact an onerous evidentiary standard that requires that any finding of no aggravation be undebatable.  Here, the Board finds that the evidence is debatable as to whether the appellant's pre-existing psychiatric disorder was not aggravated in service.

In sum, there is no clear and unmistakable evidence that the documented increase in the appellant's psychiatric pathology during service was due to the natural progression of the disease.  Therefore, as there is no clear and unmistakable evidence that any pre-existing condition was not aggravated, the presumption of soundness has not been rebutted.  VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Given that the appellant is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from his VA and private treatment records dated between 1987 and 2011, as well as from the July 2011 VA psychologist's addendum report, that he has had psychiatric problems continually since experiencing the problems he had in service, and that such difficulties have culminated in his current diagnosis of schizophrenia.  There is no medical opinion evidence of record to contradict such an inference.  

The foregoing facts and the benefit of the doubt doctrine provide a proper basis for granting the Veteran's claim for service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently-diagnosed schizophrenia is warranted.

II. Pension Claim

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The critical facts in this case, i.e., the dates of the appellant's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The appellant's DD 214 reflects that he began a period of active service in the U.S. Army on October 27, 1981, and that he was discharged from service on October 26, 1994.  He does not allege, and the record does not show, any other periods of active service.

VA law and regulations provide for the payment of nonservice-connected pension benefits to veterans with active service during a period of war (emphasis added) who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam era began August 5, 1964 and ended May 7, 1975, and the Persian Gulf War began on August 2, 1990; there was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f).

The facts in this case are straight-forward and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the appellant served for more than 90 days, his active service from October 1981 to October 1984 falls outside the parameters of periods of war, as defined by statute and regulation.  Hence, he does not have qualifying service for, and is not entitled to, VA pension benefits.

This matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA nonservice-connected pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  The appellant does not meet the basic eligibility requirements for VA nonservice-connected pension benefits, and there is no legal basis on which his claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a psychiatric disorder (diagnosed as paranoid schizophrenia) is granted.

Basic eligibility for VA nonservice-connected pension benefits is denied.


REMAND

The appellant's claim for a TDIU rating is inextricably intertwined with the claim for service connection for a psychiatric disorder.  Given the grant of service connection for paranoid schizophrenia above, the TDIU issue must be returned for consideration by the agency of original jurisdiction after an initial rating for the service-connected psychiatric disability has been assigned.  


Therefore, this case is REMANDED for the following actions:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the Veteran to obtain the names and addresses of all VA, private or other government medical care providers and treatment centers where he has been treated for any psychiatric condition since 2002.  Obtain those records that have not been previously secured.  If any location contacted suggests other sources, those sources should be contacted.

3.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative are to be informed of any negative results and given opportunity to secure the records.

4.  Undertake all development deemed necessary to assign a rating for the service-connected schizophrenia.

5.  After completing any additional notification and/or development action deemed warranted, review the record again, including any newly acquired evidence, and re-adjudicate the TDIU issue on appeal.  

6.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time is to be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


